Citation Nr: 0331513	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to penicillin.  

2.  Entitlement to service connection for a gastro-intestinal 
disorder, characterized as chronic diarrhea with episodic 
constipation, to include as secondary to penicillin.  

3.  Entitlement to service connection for an eye disorder, 
claimed as red eyes, to include as secondary to penicillin.  

4.  Entitlement to service connection for lethargy, to 
include as secondary to penicillin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Kenan Torrans


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter arises from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The issues of entitlement to service connection for a gastro-
intestinal disorder and lethargy will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for sinusitis, to include as secondary to 
penicillin.  

2.  The medical evidence discloses that the veteran was 
administered penicillin in service, and has been found to be 
allergic to penicillin.  

3.  The objective medical evidence fails to disclose that the 
veteran currently suffers from chronic sinusitis.  

4.  The objective medical evidence fails to disclose that the 
veteran currently suffers from a chronic eye disorder.  


CONCLUSIONS OF LAW

Sinusitis was not incurred as a result of any incident of the 
veteran's active service.  38 U.S.C.A. § 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

An eye disorder was not incurred as a result of any incident 
of the veteran's active service.  38 U.S.C.A. § 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he incurred chronic sinusitis and 
an eye disorder as a result of an allergic reaction caused by 
the administration of penicillin in service.  Accordingly, he 
asserts that service connection for sinusitis and an eye 
disorder is warranted.  In such cases, the VA has a duty to 
assist the veteran in developing evidence to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for chronic sinusitis and an eye disorder, 
to include as secondary to penicillin.  The veteran has been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide with respect to his claim 
for service connection.  In that regard, the Board concludes 
that the discussions as contained in the initial rating 
decision, in the subsequent statement of the case, and in 
correspondence to the veteran dated in July 2000, August 
2001, and May 2002 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claims.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claims for service connection, 
and what evidence was necessary to show that he actually 
incurred chronic sinusitis and an eye disorder as a result of 
his active service, to include penicillin.  He was informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned correspondence, the veteran was advised 
of the relevant statutes and regulations as were applicable 
to his claims, and of his rights and duties under the VCAA.  
Accordingly, the Board finds that the notice requirements as 
set forth in the VCAA have been met or substantially complied 
with.  See generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues of entitlement to service 
connection for sinusitis and an eye disorder, to include as 
secondary to penicillin, has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, reports of 
a VA rating examination, statements made by the veteran in 
support of his claims, and lay affidavits received from the 
veteran's associates and family members.  In addition, the 
Board observes that the veteran declined the opportunity to 
appear before either a Hearing Officer or a Veterans Law 
Judge to present testimony at a personal hearing in support 
of his claims.  

The Board finds that in light of the nature of the veteran's 
claims addressed here, scheduling him to undergo an 
additional rating examination would not serve any purpose 
towards advancing or substantiating his claims.  Accordingly, 
in light of the foregoing, the Board concludes that 
scheduling the veteran for any further rating examinations 
would likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with the claims involving entitlement 
to service connection for sinusitis and an eye disorder, to 
include as secondary to penicillin, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2003).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, the veteran submitted claims for service 
connection for sinusitis and for an eye disorder, which he 
claimed were due to exposure to penicillin when he was in 
service.  His claims were denied by a September 2000 rating 
decision.  This appeal followed.  

II.  Entitlement to Service Connection for Sinusitis

As noted, the veteran maintains that he incurred chronic 
sinusitis as a result of exposure to penicillin in service.  
He asserts that he was found to have been allergic to 
penicillin in service after having been given the drug, and 
subsequently experienced a severe allergic reaction.  
According to the veteran, he experienced a lifelong allergic 
reaction to the penicillin manifested in part by chronic 
sinusitis.  

A review of the veteran's service medical records discloses 
that he was treated for nasal and sinus congestion in 
February 1966, November 1966, and May 1967.  He was 
discharged from service in July 1968, and other than the 
acute episodes noted here, during which times he was shown to 
have cold and flu symptoms, the service medical records are 
silent with respect to other episodes of sinus congestion or 
chronic sinusitis.  

VA clinical treatment records dating from March 2000 through 
December 2001 fail to disclose any medical diagnoses of 
chronic sinusitis.  Those treatment records, consisting 
primarily of psychiatric treatment notes disclose that in 
September 2000, the veteran underwent a general medical 
examination at which time he denied experiencing any current 
or recent sinus or nasal congestion.  No other reference to 
sinus or sinusitis was made in the post-service VA clinical 
treatment records.  The veteran's private chiropractor 
offered, in a statement dated in September 2001, that the 
veteran had complained of experiencing chronic sinusitis 
which he believed was the result of penicillin administered 
to him in service.  The chiropractor stated that it was 
suggested that the veteran adhere to certain dietary 
restrictions to control the sinusitis, but it is unclear as 
to who made such recommendation.  

In connection with the present claim, the veteran underwent a 
VA rating examination in August 2001.  The report of that 
examination discloses that the veteran had been given 
penicillin to treat chronic sore throats while in boot camp.  
He subsequently developed allergic reactions to the 
penicillin, and such treatment was discontinued.  The veteran 
complained of experiencing chronic postnasal drip and a 
general sinus condition of some sort.  The examiner noted 
that the veteran had not experienced any distinct instances 
of pain and/or swelling over the area of the sinuses 
requiring antibiotic treatment.  On examination, there was no 
tenderness elicited over the paranasal sinuses.  Airflow 
through the nasal passages was within normal limits.  There 
appeared to be a slight increase in postnasal drainage which 
was clear.  Lungs were clear to auscultation.  The examiner 
concluded with a diagnosis of chronic postnasal drip without 
recurrent sinusitis or contributing hay fever of unclear 
etiology.  The examiner went on to note that the veteran 
claimed that his postnasal drip was really a sinusitis 
problem related to a service-incurred allergic reaction to 
penicillin.  The examiner offered that it was his opinion 
that such was unlikely as the veteran had not received any 
treatment for chronic recurrent sinusitis following service.  
X-rays of the paranasal sinuses were normal.  The paranasal 
sinuses were well pneumatized and normal.  There was no 
evidence of acute or chronic sinusitis.  

The veteran submitted several lay affidavits and statements 
from his family members and associates dating from August 
2001 through February 2002.  In those affidavits and 
statements, those individuals indicated that the veteran 
complained of experiencing chronic sinusitis resulting from 
his having been administered penicillin in service.  

The Board has carefully evaluated the foregoing, and after 
weighing all evidence very carefully, must conclude that the 
preponderance of the evidence is against a grant of service 
connection for sinusitis, claimed as part of an allergic 
reaction to the administration of penicillin during the 
veteran's active service.  Here, despite the veteran's 
assertions to the contrary, the objective medical evidence 
fails to disclose that the veteran currently suffers from 
chronic sinusitis.  While he has been shown to experience 
some sort of chronic postnasal drip, such disorder was not 
found to be consistent with sinusitis, and the examiner was 
unable to determine the etiology for the diagnosed postnasal 
drip.  

The Board notes that the veteran was shown to have been 
treated for sinus congestion on a number of occasions in 
service, but such disorder was generally associated with cold 
or flu symptoms, and was not shown to involve chronic 
sinusitis, per se.  Further, the post service clinical 
treatment records fail to disclose any diagnosis of chronic 
sinusitis or treatment for such disorder.  Accordingly, in 
the absence of any objective medical evidence of the 
existence of a current disability involving sinusitis, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection.  His appeal with 
respect to that issue must therefore be denied.  

III.  Entitlement to Service Connection for an Eye Disorder

The veteran contends that he suffers from an eye disorder, 
characterized as red eyes as a result of an allergic reaction 
due to having been administered penicillin in service.  A 
review of the record discloses that in August 1971, a claim 
for service connection for an unspecified eye disorder was 
denied by the RO.  At that time, the RO found that the 
veteran's service medical records, to include the report of 
his service separation examination, were negative for any 
evidence of an eye disorder.  

A statement from a private physician dated in July 1971 
indicates that the veteran had been treated for allergic 
conjunctivitis in November and December 1970.  At that time, 
the veteran was found to have 20/20 vision in each eye, and 
Metreton tablets and Prednefrin eye drops were ordered.  An 
additional statement from a treating physician, also dated in 
July 1971, indicates that the veteran had been treated in May 
1963 for a sore right eye which resulted from a foreign body.  
At that time, his vision was 20/20 in each eye.  The veteran 
was found, however, to have severe irititis and a four-plus 
conjunctival infection.  The veteran was found to have been 
markedly improved after treatment.  The physician indicated 
that the veteran was seen again in May 1969, and his eyes 
were noted to have been sore and blood-shot for approximately 
one and one-half years.  The physician offered that 
examination at that time disclosed a three-plus 
conjunctivitis which was treated with silver nitrate and 
Vasocidin medication with hot packs.  The physician indicated 
that the veteran had not been seen since that time.  The RO 
subsequently confirmed its previous denial by a decision 
dated in August 1971.  The RO found that the medical reports 
indicated that the veteran had been treated for a pre-service 
eye injury that had not been shown to have been aggravated in 
service.  

In April 2000, the veteran filed a claim for service 
connection for unstated residuals of an allergic reaction to 
penicillin.  He did not specifically assert a claim for 
service connection for an eye disorder at that time, and in 
any event, such claim was denied by a rating decision of 
September 2000.  In his notice of disagreement, received in 
March 2001, however, the veteran indicated that since having 
been administered penicillin in service, he had experienced 
chronic bloodshot and irritated eyes, and that he had to 
continually use eye drops to relieve his symptoms.  Post-
service clinical treatment records dating from March 2000 
through December 2001 were negative for any indication of any 
eye disorders or related problems.  As noted above, the 
veteran had submitted several lay affidavits and statements 
dated in August and September 2001 from family members and 
associates expressing a belief that the veteran had red and 
irritated eyes since his discharge from service, and that the 
veteran had stated that such was due to an allergic reaction 
caused by his having been given penicillin in service.  

The veteran underwent a VA rating examination in August 2001.  
The report of that examination discloses that he was given 
penicillin in boot camp, and subsequently experienced an 
allergic reaction to the drug.  According to the veteran, he 
later developed swelling in his eyes and arthralgias.  The 
veteran claimed that he probably needed new glasses, but that 
he had never experienced any major eye injuries or diseases.  
On examination, the veteran's vision was grossly normal.  
Sclera, conjunctiva, and lens were all within normal limits.  
Optic disks showed sharp disks and margins, and had a normal 
AV ratio.  No diagnoses with respect to the veteran's eyes 
were offered.  

The Board has carefully evaluated the foregoing, and must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for an eye 
disorder, to include as secondary to penicillin.  As a 
preliminary matter, the Board notes that service connection 
for an eye disorder was previously denied by final rating 
decisions dated in August 1971.  Inasmuch as the veteran's 
claim for service connection is now predicated on the in-
service administration of penicillin as a causative factor in 
the claimed disability, the Board finds that such claim 
involves an issue that was not previously considered by the 
RO.  Accordingly, to the extent that the veteran's claim for 
service connection is based on the use of penicillin in 
service as an etiological factor, such issue need not be 
addressed on the basis of whether new and material evidence 
has been submitted to reopen a previously denied claim.  

Here, there is no objective medical evidence that the veteran 
has sustained any sort of eye disorder, to include 
chronically red or irritated eyes, as a result of any 
incident of his active service, to include the administration 
of penicillin therein.  Other than statements from the 
veteran's private treating physicians dated in July 1971, 
there is no indication that he sought or received any medical 
treatment for any eye disability since his discharge from 
service.  The July 1971 statements themselves refer to an 
injury the veteran sustained prior to service, and which was 
not then shown to involve any in-service aggravation.  

In any event, on recent examination, the veteran's vision was 
shown to be normal, as it was in July 1971.  No abnormalities 
with respect to the physical aspects of the veteran's eyes 
were noted.  While the veteran stated during the VA rating 
examination that he "probably needed new glasses," there 
was no indication that he actually required glasses or that 
such corrective measures had ever been prescribed.  The VA 
rating examiner was unable to find any abnormality with 
respect to the veteran's eyes, and there was no redness or 
other symptomatology found.  The Board notes that red eyes, 
in and of themselves, do not constitute a disability for VA 
benefits purposes.  Here, the veteran has not been shown to 
have a present disability with respect to his eyes.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  The veteran's appeal with respect to that issue 
must therefore be denied.  

IV.  Conclusion

The Board recognizes that the veteran, his relatives, and his 
associates have each offered a number of statements to the 
effect that the veteran currently suffers from chronic 
sinusitis and an eye disorder as a result of penicillin 
having been administered during his active service.  As 
laypersons, however, lacking in medical training and 
expertise, these individuals are not competent to address 
issues requiring an expert medical opinion, to include 
medical diagnoses or opinions as to medical etiology.  See 
generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
short, the objective evidence fails to show that the veteran 
actually suffers from chronic sinusitis or an eye disorder.  
What is needed here in order to establish service connection 
for both disabilities is a medical opinion, offered by an 
appropriate medical professional and supported by a plausible 
rationale, indicating that the veteran actually has present 
disabilities with respect to chronic sinusitis and an eye 
disorder, and that it is at least as likely as not that those 
disorders were incurred either as a result of an allergic 
reaction caused by the administration of penicillin in 
service, or otherwise as a result of some other incident of 
the veteran's active service.  Thus far, neither the veteran 
nor the VA has been able to elicit such opinions.  
Accordingly, based on the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims for service connection for sinusitis and 
an eye disorder, to include as a result of penicillin.  His 
appeal with respect to those issues must therefore be denied.  

In reaching the above determinations, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application here.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for sinusitis, to include as secondary to 
penicillin, is denied.  

Service connection for an eye disorder, to include as 
secondary to penicillin, is denied.  


REMAND

The veteran essentially maintains that he incurred a gastro-
intestinal (GI) disorder, characterized as alternating 
constipation and diarrhea, and lethargy as a result of 
exposure to penicillin in service.  The veteran asserts that 
he is allergic to penicillin, but was administered that drug 
as treatment for an acute disorder.  He contends that he 
subsequently sustained a lifelong adverse reaction manifested 
in part by a GI disorder and by lethargy.  Therefore, he 
maintains that service connection for those disorders is 
warranted.  

The veteran's clinical treatment records contain reference to 
the veteran's belief that he incurred some sort of Candida 
infection which he believed was due to having been given 
penicillin in service.  The veteran's treating psychiatrists 
indicated that such beliefs appeared to be somatic in nature.  
A general VA medical examination conducted in September 2000 
shows that the veteran denied experiencing any GI symptoms, 
diarrhea, or constipation, but he refused a GI examination.  
The clinical treatment records generally note that the 
veteran was a poor historian.  

At the time of the VA rating examination conducted in August 
2001, the veteran indicated that he had an ongoing problem 
with alternating constipation and diarrhea, and that he had 
been seen by a general practitioner for that problem at some 
point in the 1980s.  The veteran stated that he had been 
diagnosed with Candida in his bowels, and he was treated for 
some months with a hydrogen peroxide solution and yogurt.  
The veteran indicated that he had not undergone any follow-up 
examination to determine if the Candida had resolved.  The 
examiner stated that the veteran had since experienced an 
unrelenting course of alternating constipation and diarrhea 
with a presumed diagnosis of irritable bowel syndrome.  
According to the veteran, it was "thought by the general 
practitioner that the shots he had received of penicillin" 
prior to having been found to be allergic to penicillin were 
the cause of the Candida infection.  On examination, the 
veteran's abdomen was found to be flat, soft, and nontender, 
and rectal examination was normal.  

The Board notes that no other tests appear to have been 
conducted.  The examiner offered a diagnosis of chronic 
recurrent constipation alternating with diarrhea, suggestive 
of irritable bowel syndrome, with a diagnosis of Candida 
albicans in the colon in the early 1980s, and treated 
empirically without follow-up and persistence of that 
particular problem with occasional mild hemorrhoids not 
requiring surgery.  The examiner went on to state that the 
veteran had only undergone one physician consultation on that 
subject by a physician who was not a specialist, and who 
diagnosed "Candida albicans in the gut."  The examiner 
stated that the veteran was only treated for such disorder 
for a month or two without follow-up, and since the symptoms 
continued to the present time, such problems appeared to be 
more likely associated with irritable bowel syndrome rather 
than a yeast infection on the basis of the veteran's history.  

The Board notes that the examiner did not indicate what, if 
any, tests were conducted to determine if the veteran 
actually had Candida albicans of the colon or some other GI 
disorder such as irritable bowel syndrome.  Moreover, the 
opinion rendered appears to have been based primarily on an 
account provided by the veteran rather than any objective 
medical evidence, per se.  The Board notes that the clinical 
treatment records fail to document the presence of Candida or 
other GI problems, although the veteran's former chiropractor 
submitted a letter dated in September 2001 stating that the 
veteran had advised him of his bowel problems and subsequent 
treatment.  The Board finds that further evidentiary 
development must be undertaken in order to properly 
adjudicate the veteran's claims for service connection for a 
GI disorder and for lethargy, claimed as secondary to having 
been administered penicillin in service.  

The Board finds that the veteran should be scheduled to 
undergo a VA rating examination to determine if 1) any sort 
of GI disorder is present, and if so 2) to determine the 
etiology of such disorder.  The veteran should also be 
examined by an appropriate medical specialist to determine if 
he suffers from lethargy, and if so, if such is the product 
of any exposure to penicillin in service or otherwise 
incurred as a result of any other service-connected 
disability.  The RO should then readjudicate the two issues 
of entitlement to service connection for a GI disorder and 
for lethargy, to include as secondary to exposure to 
penicillin in service.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed GI disorder and 
lethargy dating from December 2001 to the 
present time.  the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist 
to determine if he currently suffers from 
any GI disorder, to include Candida 
albicans or irritable bowel syndrome, and 
to determine the etiology of any such 
disorder if present.  In addition, he 
should be examined to determine if he 
currently suffers from lethargy, and if 
so, to determine the etiology of such 
diagnosed disorder.  The veteran's claims 
file must be made available to the 
examiners for review in advance of the 
scheduled examination(s).  All indicated 
studies and/or tests must be conducted.  

The examiner conducting the GI portion of 
the examination is requested to state 
what, if any, tests were conducted in 
evaluating the veteran's claim.  After 
reviewing the relevant evidence contained 
in the veteran's claims file, to include 
service medical records, records of post-
service treatment, and reports of rating 
examinations, the examiner is requested 
to conduct a thorough clinical 
examination.  The examiner is requested 
to indicate whether any GI disorders, to 
include Candida albicans or irritable 
bowel syndrome, are present.  If not, the 
examiner should so state.  If any such 
disorder is diagnosed, the examiner is 
requested to offer an opinion as to 
whether such diagnosed disorder was 
incurred as a result of the veteran's 
active service, whether it is secondary 
to any of the current service-connected 
disorders, or otherwise as a result of 
having been administered penicillin 
therein.  If not, the examiner should so 
state.  

The examiner conducting the component of 
the examination to determine whether or 
not any diagnosed lethargy was incurred 
in service or as a result of any in-
service penicillin treatment is requested 
to review the claims file and to conduct 
any examination deemed necessary.  The 
examiner is requested to state whether or 
not the veteran currently suffers from 
chronic lethargy and/or chronic fatigue.  
If not, the examiner should so state.  If 
the veteran is found to suffer from some 
sort of chronic lethargy or fatigue, the 
examiner is requested to indicate whether 
or not such diagnosed disorder was 
incurred in service, whether it is 
secondary to a currently service-
connected disorder, or otherwise as  a 
result of having been administered 
penicillin therein.  If not, the examiner 
should so state.  

All opinions offered must be reconciled 
with any other relevant medical opinion 
of record.  In addition, a complete 
rationale for all opinions offered must 
be included in the typewritten 
examination report.  

3.  Upon completion of the foregoing, the 
RO should ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then adjudicate the issues of entitlement 
to service connection for a GI disorder 
and for lethargy, to include as secondary 
to penicillin on the basis of all 
available evidence.  If the decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case outlining all relevant statutory 
and regulatory provisions governing the 
issues remaining on appeal.  The veteran 
and his representative must be afforded 
an opportunity to respond before the case 
is returned to the Board for any further 
review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



